Citation Nr: 1028131	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of lung 
cancer, to include as due to carbon tetrachloride exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to carbon 
tetrachloride exposure.

3.  Entitlement to service connection for liver hemangioma, to 
include as due to carbon tetrachloride exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the claimed 
disabilities.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in June 2010.  A copy of the hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has COPD, liver hemangioma, and 
residuals of lung cancer as a result of exposure to carbon 
tetrachloride in service.  Specifically, he worked as a radio 
operator during service.  In that capacity, he testified that he 
used carbon tetrachloride to clean and maintain the 
communications equipment he operated.  He described his exposure 
as occurring 4 to 5 days per week for a period of 17 months.  See 
June 2010 Travel Board Hearing Transcript.  

Private treatment records dated 2001 show diagnoses for COPD and 
liver hemangioma, as well as a lung biopsy which revealed 
malignant epithelial tumor cells present in the right lung mass.

To date, no development has been undertaken to verify the 
Veteran's exposure to carbon tetrachloride in service.  
Therefore, the case should be remanded to allow the RO/AMC to 
contact the relevant service department and verify such exposure.

The Veteran submitted several internet articles detailing the 
effects of exposure to carbon tetrachloride.  The U.S. Court of 
Appeals for Veterans Claims (Court) has consistently held that 
medical statement and/or treatise evidence that was too generic 
and inconclusive as to the specific facts in a case was 
insufficient to establish causal link.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 
514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  
However, in light of the evidence, the Veteran should be afforded 
the appropriate VA examinations to determine whether his 
diagnosed disabilities are attributable to carbon tetrachloride 
exposure in service.  See 38 C.F.R. § 3.159(c)(4)(I) (2009) (VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should seek verification from 
the United States Navy verifying whether 
carbon tetrachloride was routinely used to 
clean and maintain communications equipment 
during the period from 1951 to 1954 and 
whether the Veteran, in his capacity as a 
radio operator, was exposed to this chemical.

2.  The Veteran should be scheduled for a VA 
examination by a pulmonologist or other 
appropriate specialist to determine whether 
it is at least as likely as not that the 
Veteran's lung cancer residuals and COPD are 
related to exposure to carbon tetrachloride 
in service.  The claims file should be 
reviewed by the examiner prior to 
examination.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
lung cancer residuals and/or COPD were 
incurred in or are otherwise related to 
exposure to carbon tetrachloride in service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disabilities at 
issue or because of some other reason.

3.  The Veteran should be scheduled for a VA 
examination by a hepatologist, 
gastroenterologist,  or other appropriate 
specialist to determine whether it is at 
least as likely as not that the Veteran's 
liver hemangioma is related to exposure to 
carbon tetrachloride in service.  The claims 
file should be reviewed by the examiner prior 
to examination.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the instructions 
above, to include an opinion as to whether it 
is at least as likely as not that the 
Veteran's liver hemangioma is related to 
exposure to carbon tetrachloride in service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

5.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



